FILED
                                                                     United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                       Tenth Circuit

                               FOR THE TENTH CIRCUIT                      November 18, 2019
                           _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
    ALBERTO ROJAS, JR.,

         Plaintiff - Appellant,

    v.                                                       No. 19-1392
                                                 (D.C. No. 1:19-CV-01896-LTB-GPG)
    ANA GAIL MEINSTER, Hon.; ERIC                             (D. Colo.)
    MOTTER; CYNTHIA SCHIPPERT; ERIC
    J. KELLY; ANDREW LOUIZEAUX;
    WILLIAM J. CAMPBELL,

         Defendants - Appellees.
                        _________________________________

                               ORDER AND JUDGMENT*
                           _________________________________

Before CARSON, BALDOCK, and MURPHY, Circuit Judges.**
                  _________________________________

         Plaintiff-Appellant Alberto Rojas, Jr. appeals pro se from the district court’s

order dismissing his complaint both with prejudice as legally frivolous and without

prejudice for lack of subject matter jurisdiction. Plaintiff’s amended complaint, filed




*
 This order and judgment is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
**
   After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
in the District of Colorado, sets forth allegations stemming from a state domestic

relation proceeding. Specifically, Plaintiff appears to allege the following.

      First, Plaintiff alleges Ann Meinster, a state court judge, deprived Plaintiff of

his constitutional rights in the state court custody proceeding. Next, Plaintiff alleges

his child’s guardians, Eric Motter and Cynthia Schippert, have: (1) failed to report

sexual assault and harassment his child has endured at school; (2) prevented Plaintiff

from communicating with his child; (3) indoctrinated Plaintiff’s child with a foreign

religion; (4) treated Plaintiff’s child wrongfully; and (5) engaged in parental

kidnapping. Third, Plaintiff alleges Eric J. Kelly, attorney for Eric Motter and Cynthia

Schippert, violated the rules of professional conduct and committed criminal acts with

respect to the state court custody proceeding.       Fourth, Plaintiff alleges Andrew

Louizeaux, a court-appointed child custody expert, slandered him in a report Defendant

Louizeaux provided to the court. Finally, Plaintiff alleges William J. Campbell, the

executive director at the Colorado Commission on Judicial Discipline, failed to

appropriately discipline Judge Meinster for her wrongful actions as described in his

complaint.

      Pursuant to District of Colorado Local Rule of Civil Procedure 8.1, the district

court referred the action to a magistrate judge for an initial review. After reviewing

the amended complaint, the magistrate judge issued a Report and Recommendation.

Therein, the magistrate judge recommended the complaint be dismissed with prejudice

as to Defendants Meinster and Louizeaux due to their absolute judicial and quasi-

judicial immunity, respectively. The magistrate judge further recommended the action

                                              2
be dismissed without prejudice as to Defendants Motter, Schippert, Kelly, and

Campbell for lack of subject matter jurisdiction. Thereafter, Plaintiff filed objections

to the Report and Recommendation, which were subsequently overruled by the district

court. The district court adopted the Report and Recommendation in its entirety and

dismissed the action. This appeal follows. Exercising jurisdiction pursuant to 28

U.S.C. § 1291, we affirm.

      On appeal, Plaintiff asserts the same allegations set forth in his amended

complaint. In a well-reasoned Report and Recommendation, which the district court

wholly adopted, the magistrate judge competently explained why Plaintiff’s allegations

must be dismissed as to Defendants Meinster and Louizeaux due to their absolute

judicial and quasi-judicial immunity, respectively.     The magistrate judge further

explained that the court lacks subject matter jurisdiction over the remaining

Defendants. For the purpose of resolving this appeal, we have thoroughly reviewed

the district court record and Plaintiff’s appellate brief, and we discern no reversible

error. Where the district court accurately analyzes an issue, we see no useful purpose

in writing at length. Therefore, we AFFIRM for substantially the same reasons set

forth in the district court’s order dismissing Plaintiff’s complaint. Plaintiff’s motion

to proceed in forma pauperis is GRANTED.


                                            Entered for the Court


                                            Bobby R. Baldock
                                            Circuit Judge


                                              3